Exhibit 10.37













UAL CORPORATION 1995 DIRECTORS PLAN

(As Amended and Restated Effective as of October 24, 2002)
 
 
 
 
 
 
 
 
 

TABLE OF CONTENTS

Page No. 1.     General  1         1.1  Purpose, History and Effective Date 1
        1.2  Participation 1         1.3  Administration 1         1.4  Shares
Subject to the Plan 2         1.5  Compliance with Applicable Laws 2        
1.6  Director and Shareholder Status 3         1.7  Definition of Fair Market
Value 3         1.8  Source of Payments 3         1.9  Nonassignment 3        
1.10 Elections 3 2.     Awards 3         2.1  Formula Stock Awards 3        
2.2  Deferred Stock Units.  3 3.     Receipt of Stock in Lieu of Eligible Cash
Fees 4         3.1  Election to Receive Stock 4         3.2  Revocation of
Election to Receive Stock  4         3.3  Election Pursuant to Retirement Plan
Resolutions 4         3.4  Equivalent Amount of Stock 4 4.     Deferral
Elections 5         4.1  Deferrals of Fees 5         4.2  Deferral of Stock
Awards and Deferred Stock Units  6         4.3  Crediting and Adjustment of
Deferred Amounts  7         4.4  Payment of Deferred Compensation Account 9
        4.5  Payments in the Event of Death 10         4.6  Multiple
Distribution Dates 11 5.     Amendment and Termination 13 6.     Summary of
Amendments 14


 
 
 
 
 
 
 
 

UAL CORPORATION
1995 DIRECTORS PLAN

(As Amended and Restated Effective as of October 24, 2002)

SECTION 1

General

                    1.1.     Purpose, History and Effective Date.  UAL
Corporation (the "Company") previously maintained the UAL Corporation 1992 Stock
Plan for Outside Directors (the "Prior Plan") which provided certain benefits to
non-employee directors of the Company.  In order to (i) encourage stock
ownership by directors to further align their interests with those of the
stockholders of the Company, while at the same time providing flexibility for
directors who, due to their individual circumstances, may be unable to take
stock in lieu of cash compensation, and (ii) add certain deferral features for
fees and stock awards and other items of cash compensation as determined by the
Board of Directors, the Company authorized a variety of compensation
alternatives, including those set forth in the Prior Plan, that would be
available to Outside Directors (as defined in subsection 1.2) and established
the UAL Corporation 1995 Directors Plan (the "Plan").  The Plan and any and all
amendments thereto were effective immediately upon the respective approval
thereof by the Board of Directors, except that subsections 1.4, 1.5, 1.7, 1.8,
2.1, 3.1, 3.2 and 3.4 and all references to Stock Awards, Stock Deferrals and
the Company Stock Subaccount were first effective on and the Prior Plan was
terminated as of July 3, 1995 (the "Initial Effective Date").  Stock deferrals
made prior to the Initial Effective Date under the Prior Plan were treated as
deferrals under subsection 4.2 of the Plan.  The following provisions constitute
an amendment, restatement and continuation of the Plan as in effect immediately
prior to October 24, 2002.

                    1.2.     Participation.  Only Outside Directors shall be
eligible to participate in the Plan.  As of any applicable date, an "Outside
Director" is a person who is serving as a director of the Company who is not an
employee of the Company or any subsidiary of the Company as of that date.

                    1.3.     Administration.  The authority to manage and
control the operation and administration of the Plan shall be vested in the
Executive Committee of the Board (the "Committee").  Subject to the limitations
of the Plan, the Committee shall have the sole and complete authority to:

                    (a)     interpret the Plan and to adopt, amend and rescind
administrative guidelines and other rules and regulations relating to the Plan;

                    (b)     correct any defect or omission and to reconcile any
inconsistency in the Plan or in any payment made hereunder; and

                    (c)     to make all other determinations and to take all
other actions necessary or advisable for the implementation and administration
of the Plan.

The Committee's determinations on matters within its control shall be conclusive
and binding on the Company and all other persons.  Notwithstanding the
foregoing, no member of the Committee shall act with respect to the
administration of the Plan except to the extent consistent with the exempt
status of the Plan under Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended ("Rule 16b-3").

                    1.4.     Shares Subject to the Plan.  Shares of stock which
may be distributed under the plan are shares of common stock of the Company, par
value $.01 per share ("Stock").  The maximum number of shares of Stock which
shall be available for distribution or issuance pursuant to the Plan shall be
400,000, all of which shall consist of treasury shares of Stock (including, in
the discretion of the Company, shares of Stock purchased in the open market). 
The number of such shares of Stock to be distributed pursuant to (i) Outside
Directors' elections to receive shares of Stock in lieu of Eligible Cash Fees
(as described in subsection 3.1) shall be determined in accordance with Section
3,  (ii) awards of Deferred Stock Units (as described in subsection 2.2) shall
be determined in accordance with subsection 2.2,  (iii) Outside Directors'
Deferral Elections (as described in Section 4) shall be determined in accordance
with Section 4 and (iv) stock awards (as described in subsection 2.1) shall be
determined in accordance with subsection 2.1; provided, however, that:

                    (a)     in the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, stock split, reverse
stock split, rights offering, exchange or other change in the corporate
structure or capitalization of the Company affecting the Stock, the number and
kind of shares of Stock available for awards under Section 2 and the annual
awards of Stock and Deferred Stock Units provided thereunder shall be equitably
adjusted in such manner as the Committee shall determine in its sole judgment;

                    (b)     in determining what adjustment, if any, is
appropriate pursuant to paragraph (a), the Committee may rely on the advice of
such experts as they deem appropriate, including counsel, investment bankers and
the accountants of the Company; and

                    (c)     no fractional shares shall be granted  pursuant to
any adjustment pursuant to paragraph (a), although cash payments may be
authorized in lieu of fractional shares that may otherwise result from such an
equitable adjustment.

                    1.5.     Compliance with Applicable Laws.  Notwithstanding
any other provision of the Plan, the Company shall have no obligation to deliver
any shares of Stock under the Plan unless such delivery would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.  Prior to the delivery of any shares of Stock under the Plan,
the Company may require a written statement that the recipient is acquiring the
shares for investment and not for the purpose or with the intention of
distributing the shares.  If the redistribution of shares is restricted pursuant
to this subsection 1.5, the certificates representing such shares may bear a
legend referring to such restrictions.

                    1.6.     Director and Shareholder Status.  The Plan will not
give any person the right to continue as a director of the Company, or any right
or claim to any benefits under the Plan unless such right or claim has
specifically accrued under the terms of the Plan.  Participation in the Plan
shall not create any rights in a director (or any other person) as a shareholder
of the Company until shares of Stock are registered in the name of the director
(or such other person).

                    1.7.     Definition of Fair Market Value.  The "Fair Market
Value" of a share of Stock on any date shall be equal to the average of the high
and low prices of a share of Stock reported for New York Stock Exchange
Composite Transactions for the applicable date or, if there are no such reported
trades for such date, for the last previous date for which trades were reported.

                    1.8.     Source of Payments.  Except for Stock actually
delivered pursuant to the Plan, the Plan constitutes only an unfunded, unsecured
promise of the Company to make payments or awards to directors (or other
persons) or deliver Stock in the future in accordance with the terms of the
Plan.

                    1.9.     Nonassignment.  Neither a director's nor any other
person's rights to payments or awards under the Plan are subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the director.

                    1.10.     Elections.  Any notice or document required to be
filed with the Committee under the Plan will be properly filed if delivered or
mailed by registered mail, postage prepaid, or sent via facsimile or by
electronic mail, to the Committee, in care of the Company's Corporate
Secretary's Office, at the Company's principal executive offices.  The Committee
may, by advance written notice to affected persons, revise such notice procedure
from time to time.  Any notice required under the Plan may be waived by the
person entitled thereto.
 
 



SECTION 2

Awards

                    2.1.     Formula Stock Awards.  As of the first business day
of January of each year commencing on and after January 1, 1997, each Outside
Director shall be awarded 400 shares of Stock ("Stock Award").

                    2.2.     Deferred Stock Units.  As of December 31, 2002 and
each December 31st thereafter, each person who was an Outside Director at any
time during the calendar year ended on that date shall be awarded 189 deferred
stock units (each such unit representing the right to receive a share of Stock
at a future date) ("Deferred Stock Units").  Notwithstanding the foregoing, the
number of Deferred Stock Units awarded to an Outside Director who is not an
Outside Director for the entire calendar year shall be prorated based on the
number of whole calendar months he or she was an Outside Director during such
calendar year.
 
 


SECTION 3

Receipt of Stock in Lieu of Eligible Cash Fees

                    3.1.     Election to Receive Stock.  Subject to the terms
and conditions of the Plan, including subsection 3.3, each Outside Director may
elect (but not retroactively) to forego receipt of all or any portion of the
Eligible Cash Fees (as defined below) payable to him or her for any period and
instead to receive whole shares of Stock of equivalent value to the Eligible
Cash Fees so foregone (determined in accordance with subsection 3.4).  An
election under this subsection 3.1 to have Eligible Cash Fees paid in shares of
Stock shall be valid only if it is in writing, signed by the Outside Director,
and filed with the Committee in accordance with uniform and nondiscriminatory
rules adopted by the Committee and shall be effective with respect to Eligible
Cash Fees payable after the date on which it is received by the Committee (or as
soon as practicable thereafter) or such later date specified in the election.
For purposes of the Plan, the term "Eligible Cash Fees" means the retainer fees,
meeting fees, committee fees, committee chair fees, and any other items of cash
compensation as designated by the Board of Directors that would otherwise be
payable to the Outside Director by the Company in cash as established, from time
to time, by the Board or any committee thereof, including without limitation,
the amounts credited to an Outside Director's Deferred Compensation Account (as
hereinafter defined) pursuant to resolutions (the "Retirement Plan Resolutions")
adopted by the Board on September 26, 1996 in respect of the cessation of
benefit accruals under the UAL Corporation Retirement Plan for Outside Directors
(the "Retirement Plan").

                    3.2.     Revocation of Election to Receive Stock.  Once
effective, an election pursuant to subsection 3.1 to receive Stock shall remain
in effect until it is revised or revoked.  Any such revision or revocation shall
be in writing, signed by the Outside Director and filed with the Committee and
shall be effective with respect to Eligible Cash Fees payable after the date on
which it is received by the Committee (or as soon as practicable thereafter) or
such later date specified in such notice.

                     3.3.     Election Pursuant to Retirement Plan Resolutions. 
If no election to have Eligible Cash Fees which have been credited to an Outside
Director's Deferred Compensation Account pursuant to the Retirement Plan
Resolutions deferred in the form of cash is received on or before December 1,
1996, such Outside Director shall automatically be deemed to have elected to
have such fees deferred in the form of Stock.

                    3.4.     Equivalent Amount of Stock.

                    (a)     The number of whole shares of Stock to be
distributed to any Outside Director, or credited to his or her Deferred
Compensation Account (as defined in subsection 4.3) pursuant to a Deferral
Election made in accordance with Section 4, by reason of his or her election
pursuant to subsection 3.1 to receive Stock in lieu of Eligible Cash Fees or
pursuant to subsection 3.3 shall be equal to:

                                (i)     the amount of the Eligible Cash Fees
which the Outside Director has elected to have paid to him or her in shares of
Stock or credited to his or her Company Stock Subaccount (as defined in
subsection 4.3);

                                DIVIDED BY:

                                (ii)     (A)  the Fair Market Value of a share
of Stock as of the date on which such Eligible Cash Fees would otherwise have
been payable to the Outside Director or (B) in the case of Eligible Cash Fees
credited pursuant to the Retirement Plan Resolutions, the average Fair Market
Value of a share of Stock for the twenty consecutive trading days ending
December 31, 1996.

                    (b)     The Fair Market Value of any fractional share shall
be paid to the Outside Director in cash; provided, however, that fractional
shares subject to a Deferral Election filed in accordance with subsection 4.1
shall be deferred and credited to the Company Stock Subaccount.   SECTION 4

Deferral Elections

4.1.     Deferrals of Fees.

                    (a)     General.  Subject to the terms and conditions of the
Plan, each Outside Director, by filing a written "Deferral Election" with the
Committee in accordance with uniform and nondiscriminatory rules adopted by the
Committee, may elect to defer the receipt of all or any portion of the Eligible
Cash Fees otherwise payable to him or her for any period (including any Eligible
Cash Fees that he or she has elected to receive in Stock pursuant to Section 3)
until a future date (the "Distribution Date") specified by the Outside Director
in his or her Deferral Election as of which payment of his or her Deferred
Compensation Account attributable to amounts deferred pursuant to his or her
Deferral Election shall commence in accordance with subsection 4.4; provided,
however, that in no event shall the Distribution Date elected pursuant to this
subsection 4.1(a) be different from the Distribution Date, if any, elected by
the Outside Director pursuant to subsection 4.2.  If no Distribution Date is
specified in an Outside Director's Deferral Election or has otherwise been
elected by the Outside Director pursuant to subsection 4.2, the Distribution
Date shall be deemed to be the first business day in January of the year
following the date on which the Outside Director ceases to be a director of the
Company for any reason. An Outside Director's Deferral Election shall be
effective with respect to Eligible Cash Fees (including any Eligible Cash Fees
that he or she has elected to receive in Stock pursuant to Section 3) and (i)
which are otherwise payable to him or her for services rendered after the last
day of the calendar year in which such election is made or (ii) which are
otherwise payable to him or her at least six months after the date on which such
election is filed with the Committee, as specified in the Deferral Election. 
Notwithstanding the foregoing, except as provided in subsection 4.1(b):

                                (A)     a Deferral Election which is filed with
the Committee within 45 days after the date on which a director first becomes an
Outside Director shall be effective with respect to all Eligible Cash Fees
(including any Eligible Cash Fees that he or she has elected to receive in Stock
pursuant to Section 3) otherwise payable to him or her after the date the
Deferral Election  is received by the Committee (or as soon as practicable
thereafter) or such later date specified in the Deferral Election; and

                                (B)     by notice filed with the Committee in
accordance with uniform and nondiscriminatory rules established by it, an
Outside Director may terminate or modify any Deferral Election as to Eligible
Cash Fees which are payable at least six months after the date on which such
notice is filed with the Committee or which are payable to the Outside Director
for services rendered after the last day of the calendar year in which the
notice is filed with the Committee; provided, however, that no modification may
be made to the Distribution Date unless the Outside Director shall file such
notice with the Committee at least six months prior thereto.

                    Notwithstanding the foregoing provisions of this subsection
4.1(a), the Committee may, in its sole discretion, after considering all of the
pertinent facts and circumstances, approve a change to a Distribution Date which
is requested by an Outside Director less than six months prior thereto.

                    (b)     Deferral of Eligible Cash Fees Credited Pursuant to
Retirement Plan Resolutions and Subsection 2.2.       A Deferral Election shall
be deemed to have been made and shall be effective automatically without the
requirement of a written Deferral Election for the Eligible Cash Fees credited
to the Plan pursuant to (i) the Retirement Plan Resolutions, the deferral of
which is mandatory pursuant to the terms of such resolutions, and (ii)
subsection 2.2, the deferral of which is mandatory.  The Distribution Date for
such deferrals shall not be different than the Distribution Date selected
pursuant to subsections 4.1(a) and 4.2; provided, however, that in no event
shall the Distribution Date for such Eligible Cash Fees be earlier than the
first business day in January of the year following the date on which the
Outside Director ceases to be a director of the Company for any reason.

                    4.2.     Deferral of Stock Awards and Deferred Stock Units. 
Subject to the terms and conditions of the Plan, each Outside Director, by
filing a written "Stock Deferral Election" with the Committee in accordance with
uniform and nondiscriminatory rules adopted by the Committee, may elect to defer
the receipt of all or any portion of the Stock Award which is otherwise to be
made to him or her for 1996 and subsequent years until the Distribution Date;
provided, however, that if no Distribution Date has been elected (or is deemed
to have been elected) pursuant to subsection 4.1, the "Distribution Date" shall
be the date specified by the Outside Director in his or her Stock Deferral
Election or, if no such date is specified, the first business day in January of
the year following the date on which the Outside Director ceases to be a
director of the Company for any reason.  An Outside Director's Stock Deferral
Election shall be effective with respect to Stock Awards otherwise to be made to
him or her pursuant to subsection 2.1 (i) after the last day of the calendar
year in which such election is filed with the Committee or (ii) at least six
months after the date on which such election is made, as specified in the Stock
Deferral Election.  Notwithstanding the foregoing, by notice filed with the
Committee in accordance with uniform and nondiscriminatory rules established by
it, an Outside Director may terminate or modify any Stock Deferral Election as
to Stock Awards to be made at least six months after the date on which such
notice is filed with the Committee or which are to be made for services rendered
after the last day of the calendar year in which the notice is filed with the
Committee; provided, however, that no modification may be made to the
Distribution Date unless the Outside Director shall file such notice with the
Committee at least six months prior thereto.  Notwithstanding the provisions of
this subsection 4.2, the Committee may, in its sole discretion, after
considering all of the pertinent facts and circumstances, approve a change to
the Distribution Date which is requested by an Outside Director less than six
months prior thereto.  The Distribution Date for Deferred Stock Units awarded
pursuant to subsection 2.2 shall be established, and may be modified, in the
same manner as the Distribution Date for Stock Awards as provided in this
subsection 4.2; provided, however, that in no event shall the Distribution Date
for Deferred Stock Units be earlier than the first business day in January of
the year following the date on which the Outside Director ceases to be a
director of the Company for any reason.  Subject to the proviso to the preceding
sentence, the Distribution Date for Deferred Stock Units awarded pursuant to
subsection 2.2 shall be the same as the Distribution Date, if any, for Stock
Awards pursuant to this subsection 4.2.

                    4.3.     Crediting and Adjustment of Deferred Amounts.  The
amount of any Eligible Cash Fees (including any Eligible Cash Fees that he or
she has elected to receive in Stock pursuant to Section 3) deferred pursuant to
subsection 4.1 or the Retirement Plan Resolutions ("Deferred Compensation"), and
the amount of any Stock Award deferred by an Outside Director pursuant to a
Stock Deferral Election and any Deferred Stock Unit (each, a "Stock Deferral"),
shall be credited to a bookkeeping account maintained by the Company in the name
of the Outside Director (the "Deferred Compensation Account"), which account
shall consist of two subaccounts, one known as the "Cash Subaccount" and the
other as the "Company Stock Subaccount."  Any Stock Deferrals and Eligible Cash
Fees that the Outside Director has elected or is deemed to have elected to
receive in Stock pursuant to Section 3 and which he or she has also elected to
defer pursuant to subsection 4.1 or is required to defer pursuant to subsection
2.2 or the Retirement Plan Resolutions shall be credited to his or her Company
Stock Subaccount.  Any other Deferred Compensation shall be credited to his or
her Cash Subaccount.  An Outside Director's Deferred Compensation Account shall
be adjusted as follows:

                     (a)     As of the first day of February, May, August and
November, and as of the Initial Effective Date (each such date referred to
herein as an "Accounting Date"), the Outside Director's Cash Subaccount shall be
adjusted as follows:

                                (i)     first, the amount of any distributions
made since the last preceding Accounting Date and attributable to the Cash
Subaccount shall be charged to the Cash Subaccount;

                                (ii)     next, the balance of the Cash
Subaccount after adjustment in accordance with subparagraph (i) above shall be
credited with interest for the period since the last preceding Accounting Date
computed at the prime rate as reported by The Wall Street Journal for the
current Accounting Date, or if such date is not a business day, for the next
preceding business day, except that, for the February 1, 1997 Accounting Date,
the portion of the Cash Subaccount representing amounts credited pursuant to the
last sentence of this paragraph (a) shall be credited with interest for only the
period since December 31, 1996;

                                 (iii)     next, on the Accounting Date
occurring on Initial Effective Date, the balance in the Cash Subaccount shall be
charged with a distribution equal to that portion of the balance in the Cash
Subaccount which is attributable to Eligible Cash Fees payable prior to the
Initial Effective Date which the Outside Director has elected to receive in
Stock pursuant to Section 3 and which were credited to the Cash Subaccount
pursuant to the Outside Director's Deferral Election (as adjusted in accordance
with the terms of the Plan through the Initial Effective Date); and

                                 (iv)     finally, after adjustment in
accordance with the foregoing provisions of this paragraph (a), the Cash
Subaccount shall be credited with the portion of the Deferred Compensation or
Supplemental Benefit (as defined in the Retirement Plan Resolutions) otherwise
payable to the Outside Director since the last preceding Accounting Date or, in
the case of the Accounting Date occurring on February 1, 1995, subsequent to
January 1, 1995, which is to be credited to the Cash Subaccount, excluding
amounts previously credited pursuant to the following sentence.

                                In addition, as of the close of business on
December 31, 1996, the Cash Subaccount shall be credited with the Eligible Cash
Fees to be credited to such account pursuant to the Retirement Plan Resolutions
which the Outside Director has elected to receive in cash.

                    (b)     The Outside Director's Company Stock Subaccount
shall be adjusted as follows:

                                (i)     as of the Initial Effective Date, the
Company Stock Subaccount shall be credited with that number of stock units
("Stock Units") which is equal to the amount charged to the Cash Subaccount as
of that date pursuant to subparagraph (a) (iii) next above, divided by the Fair
Market Value of a share of Stock as of the Initial Effective Date;

                                (ii)     as of any date on or after the Initial
Effective Date on which Eligible Cash Fees would have been payable to the
Outside Director in Stock but for his or her Deferral Election, and as of
December 31, 1996, in the case of the Eligible Cash Fees credited pursuant to
the Retirement Plan Resolutions which the Outside Director has elected to take
in Stock pursuant to Section 3, the Company Stock Subaccount shall be credited
with a number of Stock Units equal to the number of shares of Stock (including
any fractional shares) to which he or she would have been entitled pursuant to
Section 3;

                                 (iii)     as of the date on which a Stock Award
would be made to the Outside Director pursuant to subsection 2.1 but for his or
her Stock Deferral Election, the Company Stock Subaccount shall be credited with
a number of Stock Units equal to the number of shares of Stock that would have
been awarded to the Outside Director as of such date but for his or her Stock
Deferral Election;

                                 (iv)     as of December 31, 1997, and each
December 31st thereafter, the Company Stock Subaccount shall be credited with a
number of Stock Units equal to the number of Deferred Stock Units awarded
pursuant to subsection 2.2;

                                 (v)     as of the date on which shares of Stock
are distributed to the Outside Director in accordance with subsection 4.4 below,
the Company Stock Subaccount shall be charged with an equal number of Stock
Units; and

                                 (vi)     as of the record date for any dividend
(other than a stock dividend) paid on Stock, the Company Stock Subaccount shall
be credited with that number of additional Stock Units which is equal to the
number obtained by multiplying the number of Stock Units then credited to the
Company Stock Subaccount by the amount of the cash dividend or the fair market
value (as determined by the Board of Directors) of any dividend in kind payable
on a share of Stock and dividing that product by the then Fair Market Value of a
share of Stock.

In the event of any merger, consolidation, reorganization,     
recapitalization, spinoff, stock dividend, stock split, reverse stock split,
rights offering,      exchange or other change in the corporate structure or
capitalization of      the Company affecting the Stock, each Outside Director's
Company Stock Subaccount shall be equitably adjusted in such manner as the
Committee shall determine in its sole judgment.

                    4.4.     Payment of Deferred Compensation Account.  Except
as otherwise provided in this subsection 4.4 or subsection 4.5, the balances
credited to the Cash Subaccount and Company Stock Subaccount of an Outside
Director's Deferred Compensation Account shall each be payable to the Outside
Director in 10 annual installments commencing as of the Distribution Date and
continuing on each annual anniversary thereof.  Notwithstanding the foregoing,
an Outside Director may elect, by filing a notice with the Committee at least
six months prior to the Distribution Date, to change the number of payments to a
single payment or to any number of annual payments not in excess of ten;
provided, however, that the Committee may, in its sole discretion, after
considering all of the pertinent facts and circumstances, approve a change to
the payment form which is requested by an Outside Director less than six months
prior to the Distribution Date .  Each such payment shall include a cash
portion, if applicable, and a Stock portion, if applicable, as follows:

                    (a)     The cash portion to be paid as of the Distribution
Date or any anniversary thereof and charged to the Cash Subaccount shall be
equal to the balance of the Cash Subaccount multiplied by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining payments to be made, including such payment.

                    (b)     The Stock portion to be paid as of the Distribution
Date or any anniversary thereof and charged to the Company Stock Subaccount
shall be distributed in whole shares of Stock, the number of shares of which
shall be determined by rounding to the next lower integer the product obtained
by multiplying the number of Stock Units then credited to the Outside Director's
Company Stock Subaccount by a fraction, the numerator of which is one and the
denominator of which is the number of remaining payments to be made, including
such payment.  The Fair Market Value of any fractional share of Stock remaining
after all Stock distributions have been made to the Outside Director pursuant to
this paragraph (b) shall be paid to the Outside Director in cash.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
distribute all balances in any Deferred Compensation Account and/or all of the
balance in any Company Stock Subaccount to the Outside Director (or former
Outside Director) in a lump sum as of any date.

                    4.5.     Payments in the Event of Death.  If an Outside
Director dies before payment of his or her Deferred Compensation Account
commences, all amounts then credited to his or her Deferred Compensation Account
shall be distributed to his or her Beneficiary (as described below), as soon as
practicable after his or her death, in a lump sum.  If an Outside Director dies
after payment of his or her Deferred Compensation Account has commenced but
before the entire balance of such account has been distributed, the remaining
balance thereof shall be distributed to his or her Beneficiary, as soon as
practicable after his or her death, in a lump sum.  Any amounts in the Cash
Subaccount shall be distributed in cash and any amounts in the Company Stock
Subaccount shall be distributed in whole shares of Stock determined in
accordance with subsection 4.4(b), and the Fair Market Value of any fractional
share of Stock shall be distributed in cash.  For purposes of the Plan, the
Outside Director's "Beneficiary" is the person or persons the Outside Director
designates, which designation shall be in writing, signed by the Outside
Director and filed with the Committee prior to the Outside Director's death.  A
Beneficiary designation shall be effective when filed with the Committee in
accordance with the preceding sentence.  If more than one Beneficiary has been
designated, the balance in the Outside Director's Deferred Compensation Account
shall be distributed to each such Beneficiary per capita (with cash distributed
in lieu of any fractional share of Stock).  In the absence of a Beneficiary
designation or if no Beneficiary survives the Outside Director, the Beneficiary
shall be the Outside Director's estate.

                    4.6.    Multiple Distribution Dates.  If, as a result of the
applicable proviso to the last sentence of subsection 4.1(b) or the penultimate
sentence of 4.2 (the "Multiple Distribution Date Rules"), there shall be more
than one Distribution Date for an Outside Director's Cash Subaccount or Company
Stock Subaccount, then the Company shall take all steps reasonably practicable
to divide the respective subaccount into two separate subaccounts, so that the
credits, charges and payments related to the different Distribution Dates are
kept separate.  In the event an Outside Director has attempted to elect more
than one Distribution Date pursuant to the provisions of subsections 4.1 and 4.2
(other than under the circumstances contemplated by the preceding sentence), the
following rules of construction shall apply:

                                (a)     the most recent Distribution Date
election received by the Company in accordance with the Plan shall constitute a
revocation of all prior Distribution Date elections; and

                                (b)     with respect to contemporaneous
elections, elections made pursuant to subsection 4.2 shall take precedence over
elections made pursuant to subsection 4.1, elections made pursuant to subsection
4.1(a) shall take precedence over elections made pursuant to subsection 4.1(b),
and elections made with respect to Stock Awards shall take precedence over
elections made with respect to Deferred Stock Units.   SECTION 5

Amendment and Termination

                    While the Company expects and intends to continue the Plan,
the Board of Directors of the Company reserves the right to, at any time and in
any way, amend, suspend or terminate the Plan; provided, however, that no
amendment, suspension or termination shall:

                    (a)     be made without shareholder approval to the extent
such approval is required by law, agreement or the rules of any exchange or
automated quotation system upon which the Stock is listed or quoted;

                    (b)     except as provided in subsection 4.4 (relating to
lump sum payments of amounts held in an Outside Director's Deferred Compensation
Account) or this Section 5, materially alter or impair the rights of an Outside
Director under the Plan without the consent of the Outside Director with respect
to rights already accrued hereunder; or

                    (c)     make any change that would disqualify the Plan or
any other plan of the Company intended to be so qualified from the exemption
provided by Rule 16b-3 under the Securities Exchange Act of 1934, as amended.
 
 


SECTION 6

Summary of Amendments

                    The shareholders approved a stock split in the form of a
300% stock dividend on April 24, 1996.  The authorized shares and the Stock
Awards awarded prior to the stock split have been adjusted to reflect the stock
split pursuant to resolutions approved by the Board on February 29, 1996.

                    The Board of Directors amended the Plan pursuant to
resolutions adopted on September 26, 1996.  The purpose of the amendment was to
provide for the grant of annual Deferred Stock Units under the Plan on December
31, 1996 and each December 31 thereafter as a replacement of the benefit that
was accruing to active Outside Directors under the Retirement Plan.  This annual
deferred stock credit is calculated by dividing $8,500 by the average market
value of shares in December 1996.  In addition, the Board approved the one-time
transfer of a lump sum amount equal to the present value of the Outside
Director's accrued benefit under the Retirement Plan as of December 31, 1996.

                    The Board of Directors approved an amendment to the Plan
pursuant to resolutions adopted on June 26, 1997.  The purpose of the amendment
was to provide for an increase in the number of annual Deferred Stock Units to
Outside Directors to be implemented in two equal steps on December 31, 1997 and
December 31, 1998 as a restoration of the 10% reduction in meeting and retainer
fees taken in 1993 (and reaffirmed by the Board in 1994).  This increase in the
deferred stock credit is calculated by taking the average value of the 10%
reduction ($4,400) using the average market value of shares in December 1997.

                    The Board of Directors approved an amendment and restatement
of the Plan pursuant to resolutions adopted on April 30, 2002.  The purpose of
the amendment and restatement was to liberalize the stock and deferral election
procedures under the Plan.

                    The Board of Directors approved an amendment and restatement
of the Plan pursuant to resolutions adopted on July 29,  2002.  The purpose of
the amendment and restatement was to delete the limit on the  number of shares
that are available for stock awards.

                    The Board of Directors approved an amendment and
restatementof the Plan pursuant to resolutions adopted on October 24, 2002.  The
purpose of the amendment and restatement was to specify the number of shares
available for issuance under the Plan.